     Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 1 of 22 PageID #:3970




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-5636
v.
                                                     Judge Charles P. Kocoras
SHIHAO31 et al.,

        Defendants.


                             PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.        Evidence submitted in support of this Motion and in support of Plaintiff’s



                                                 1
     Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 2 of 22 PageID #:3971




previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        preliminarily enjoined and restrained from:

         a. using Plaintiff's EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any




                                                     2
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 3 of 22 PageID #:3972




        product that is not a genuine EMOJI Product or is not authorized by Plaintiff

        to be sold in connection with Plaintiff's EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Product or other product produced by Plaintiff, that is not

        Plaintiff's or is not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or




                                              3
     Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 4 of 22 PageID #:3973




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

             reproductions, counterfeit copies or colorable imitations thereof that is not a

             genuine EMOJI Product or is not authorized by Plaintiff to be sold in

             connection with Plaintiff's EMOJI Trademarks.

2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

        upon Plaintiff a written report under oath providing: (a) their true name and physical

        address, (b) all websites and online marketplace accounts on any platform that it owns

        and/or operate (c) their financial accounts, including all DHgate accounts, and (d) the steps

        taken by that Defendant to comply with paragraph 1, a through h, above.

3.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or


                                                   4
     Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 5 of 22 PageID #:3974




            b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer and DHgate, social media platforms, Facebook, YouTube,

        LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for

        the Defendant Domain Names, and domain name registrars, shall within three (3) business

        days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results. This includes,

                but is not limited to, removing links to the Defendant Domain Names from

                any search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants' websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer and DHgate, advertisers,

        Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web


                                                 5
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 6 of 22 PageID #:3975




   designers, sponsored search engine or ad-word providers, banks, merchant account

   providers, including DHgate, third party processors and other payment processing service

   providers, shippers, and domain name registrars (collectively, the "Third Party Providers")

   shall, within five (5) business days after receipt of such notice, provide to Plaintiff

   expedited discovery, including copies of all documents and records in such person's or

   entity's possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. The nature of Defendants' operations and all associated sales and financial

          information, including,      without       limitation,   identifying   information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants' financial accounts, as well as providing a full

          accounting of Defendants' sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants' websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,


                                                 6
     Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 7 of 22 PageID #:3976




               DHgate, or other merchant account providers, payment providers, third

               party processors, and credit card associations (e.g., MasterCard and VISA).

6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

7.      DHgate shall, within three (3) business days of receipt of this Order,

        for any Defendant or any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               DHgate accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based

               from transferring or disposing of any money or other of Defendants' assets until

               further ordered by this Court.


8.      Plaintiff may provide notice of these proceedings to Defendants, including notice

        of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

        electronically publishing a link to the Complaint, this Order and other relevant documents

        on a website to which the Defendant Domain Names are transferred to Plaintiff's control

        will redirect, or by sending an e-mail to the e-mail addresses identified in Schedule A

        hereto; and any e-mail addresses provided for Defendants by third parties accompanied by

        a link to the website where the above-identified documents are located. The Clerk of Court

        is directed to issue a single original summons in the name of “SHIHAO31 and all other

        Defendants identified in Schedule A to the Complaint” that shall apply to all Defendants.

        The combination of providing notice via electronic publication or e-mail, along with any

                                                 7
      Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 8 of 22 PageID #:3977




         notice that Defendants receive from domain name registrars and payment processors, shall

         constitute notice reasonably calculated under all circumstances to apprise Defendants of

         the pendency of the action and afford them the opportunity to present their objections.

9.       Plaintiff's Schedule A to the Complaint and the TRO is unsealed.

10.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

11.      Plaintiff shall post a bond with the Court within one week of entry of this Order.




Dated: October 20, 2020


                                        _____________________________________
                                        U.S. District Court Judge




                                                   8
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 9 of 22 PageID #:3978




                               SCHEDULE A

            No.   Defendant Name / Alias
             1    Shihao31
             2    Shihao38
             3    sand_profit
             4    sehrg
             5    Senior_seller2
             6    shanguofeng
             7    shero_guo
             8    Shihao1
             9    Shihao14
            10    Shihao25
            11    Shihao26
            12    Shihao28
            13    Shihao30
            14    Shihao32
            15    Shihao36
            16    Shihao37
            17    Shihao39
            18    shihao40
            19    Shihao41
            20    Shihao42
            21    shihao43
            22    Shilingxia
            23    Shoebagfashion
            24    shoushanjewelry
            25    shuangyin004
            26    Shupin2
            27    shuping1
            28    sidanshop
            29    silver_store
            30    silver-city
            31    siyuexiaocha
            32    slickgate
            33    smalody
            34    smie
            35    starhui
            36    steel_love_you
            37    store_6
            38    stuartlittle


                                      9
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 10 of 22 PageID #:3979




             39   Supluxury
             40   susieshop2
             41   suzoro
             42   szxhshirley
             43   tafree
             44   tanqia
             45   tellgaga_jewelry
             46   tianjima
             47   tiantian0808
             48   tjtj2
             49   top_rated_china
             50   top_rated_factory
             51   top_seller2
             52   top_toy
             53   topgrillz
             54   trendywill
             55   uhotstore
             56   unclouded01
             57   unikjewelry
             58   sd_toys
             59   shelly_store
             60   shenzhen2020
             61   sherrie_lan
             62   skybag
             63   smile8z2
             64   sport2017
             65   sportsales
             66   Sportsgame
             67   st2017
             68   Starone
             69   stem
             70   strading
             71   sunfan111
             72   suntal
             73   superfeel
             74   supersaler666
             75   Tescosupermarket
             76   thecute
             77   tina310
             78   Topfirst
             79   Topprettymall


                                      10
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 11 of 22 PageID #:3980




             80   topstore1126
             81   totwo6
             82   toy_goods
             83   toys_gifts68
             84   toysclub
             85   shenzhen1
             86   shenzhen11
             87   superbestway
             88   Toygiftmarket
             89   toysstore_
             90   Sophine09
             91   sukatiger
             92   sanjiang_items
             93   sanjiang_store
             94   settledown
             95   shinelily
             96   shunhuico
             97   sophine12
             98   spinbaby
             99   Stay_home
            100   stayrich
            101   Summerbeddings
            102   summerfunny
            103   sunnie2015
            104   sunshine_boy
            105   sunshine633
            106   tanzhilian
            107   tina328
            108   togedi
            109   Toys_market
            110   toys2000
            111   Unicorns_home
            112   sea-blooms
            113   shootingbrake
            114   shuaijinjin_china
            115   Shuhuangzhen
            116   simonry_jewelry
            117   sixin_toy
            118   smilexo
            119   songx
            120   s-teck


                                      11
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 12 of 22 PageID #:3981




            121   stephen_lee
            122   sunny1112
            123   suozhi1994
            124   Suozhi1996
            125   super02
            126   sz_frozen
            127   szcarsalon
            128   tabshift
            129   the_one
            130   tina311
            131   tina319
            132   tina329
            133   tinalt
            134   top_pop
            135   tracy0207
            136   uline
            137   selfport
            138   shenyan02
            139   shoesinbox
            140   shoubag
            141   showzone
            142   shuiyong
            143   singgirl
            144   snappya
            145   snowmen
            146   starlife
            147   stunning88
            148   sunmart5
            149   sunnysleepvip2
            150   super05
            151   Swiscafe
            152   teaberry
            153   thebrightlife
            154   tina320
            155   tomyang2009
            156   tradingmk
            157   trendone
            158   tubi10
            159   twopills
            160   unicorns_no1
            161   Runbaby


                                      12
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 13 of 22 PageID #:3982




            162   runfast
            163   snailhome
            164   Sport_xgj
            165   store2014
            166   sunglass1688
            167   suozhi1992
            168   superrain
            169   Tankee
            170   tasehook
            171   tenworld
            172   timelesszeng2
            173   sara_yang
            174   shanqingpeng
            175   silencel
            176   sophine11
            177   superhome
            178   Superiorwholesale
            179   tanggo
            180   tengdingbaby
            181   totwo1
            182   totwo9
            183   sabonhome
            184   santia
            185   sasa431399
            186   shoe
            187   sjnp05
            188   Stylish2019
            189   summer_2017
            190   sunlife2016
            191   sweetfamily
            192   ukcostco
            193   sanjiang_cargo
            194   singforlife
            195   sohixu
            196   sunninghu
            197   super004
            198   sweety520house
            199   toplogo
            200   toywholesale_store
            201   ture_beauty
            202   smartcostume


                                       13
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 14 of 22 PageID #:3983




            203   smartcostumes
            204   Sportswear66
            205   starwarss
            206   suiyuan99
            207   synthetic
            208   Trajescosplay
            209   scarves_home
            210   slimskirt
            211   suozhi1993
            212   topgarden
            213   toyzz
            214   sellercp
            215   Shenzhenxiuxue
            216   sunmart1
            217   supper007
            218   sweethomes
            219   Serlima
            220   softness
            221   starch
            222   tanguimei
            223   tiankonghalei
            224   smoking0217
            225   smoking168
            226   smokingbuy
            227   Smokingpipe0217
            228   shop4fun
            229   shoptrend
            230   siweexautoparts
            231   superdeal_lily
            232   susanwang4043
            233   Tongtrade
            234   summerlover
            235   supersticker
            236   tooyaa
            237   Top_health
            238   toto4
            239   sunnysleepvip5
            240   sunnysleepvip6
            241   run_man
            242   runkid
            243   sandy2009


                                      14
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 15 of 22 PageID #:3984




            244    seals168
            245    sfkmrubh66986
            246    Sherry900514
            247    Smart_kids
            248    Sohucom
            249    sport_no1
            250    sportbooth
            251    sun1203
            252    sunnyman520
            253    supertoyou
            254    Supmeme
            255    supreme_baby
            256    szxinyi
            257    Tb90551520
            258    tengtrade
            259    tianganghome
            260    tophat10
            261    Toysstore_1
            262    tradestreet




No                            Defendants Online Marketplace
 1   https://www.dhgate.com/store/21434043
 2   https://www.dhgate.com/store/21433844
 3   https://www.dhgate.com/store/21332555
 4   https://www.dhgate.com/wholesale/products/ff8080816893847b0168dbdf944230e5.ht
     ml
5    https://www.dhgate.com/wholesale/products/ff8080817076c4380170f390fe356600.ht
     ml
 6   https://www.dhgate.com/store/21225691
 7   https://www.dhgate.com/store/20517141
 8   https://www.dhgate.com/store/21433413
 9   https://www.dhgate.com/store/21433285
10   https://www.dhgate.com/store/21433737
11   https://www.dhgate.com/store/21434035
12   https://www.dhgate.com/store/21434041
13   https://www.dhgate.com/store/21433743
14   https://www.dhgate.com/store/21433747
15   https://www.dhgate.com/store/21433839
16   https://www.dhgate.com/store/21434134

                                       15
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 16 of 22 PageID #:3985




17   https://www.dhgate.com/store/21433847
18   https://www.dhgate.com/store/21434138
19   https://www.dhgate.com/store/21433854
20   https://www.dhgate.com/store/21434145
21   https://www.dhgate.com/store/21433856
22   https://www.dhgate.com/store/20654730
23   https://www.dhgate.com/store/21211997
24   https://www.dhgate.com/store/20721104
25   https://www.dhgate.com/store/21060493
26   https://www.dhgate.com/store/21538483
27   https://www.dhgate.com/wholesale/products/ff80808172a81ea80172bc04036e5d84.ht
     ml
28   https://www.dhgate.com/store/20954459
29   https://www.dhgate.com/store/19761963
30   https://www.dhgate.com/store/14177721
31   https://www.dhgate.com/store/20034813
32   https://www.dhgate.com/store/14333345
33   https://www.dhgate.com/store/20692713
34   https://www.dhgate.com/store/20146719
35   https://www.dhgate.com/store/20305030
36   https://www.dhgate.com/store/20983145
37   https://www.dhgate.com/wholesale/products/ff80808172dc86ec0172f47fa75027a6.htm
     l
38   https://www.dhgate.com/store/21509707
39   https://www.dhgate.com/store/21364245
40   https://www.dhgate.com/store/20283964
41   https://www.dhgate.com/store/20672227
42   https://www.dhgate.com/store/20503320
43   https://www.dhgate.com/store/21191247
44   https://www.dhgate.com/store/20331365
45   https://www.dhgate.com/wholesale/products/ff80808165c7e4c60165e7c70db06f32.ht
     ml
46   https://www.dhgate.com/store/21100045
47   https://www.dhgate.com/wholesale/products/ff8080817076c4400170ecf929434ce3.ht
     ml
48   https://www.dhgate.com/store/21236159
49   https://www.dhgate.com/store/19989665
50   https://www.dhgate.com/store/20748375
51   https://www.dhgate.com/store/21456806
52   https://www.dhgate.com/store/20329487
53   https://www.dhgate.com/store/21041302
54   https://www.dhgate.com/store/21245903

                                       16
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 17 of 22 PageID #:3986




55   https://www.dhgate.com/store/21200838
56   https://www.dhgate.com/store/19970130
57   https://www.dhgate.com/store/20772984
58   https://www.dhgate.com/store/21303902
59   https://www.dhgate.com/store/20804602
60   https://www.dhgate.com/store/20434054
61   https://www.dhgate.com/store/21243424
62   https://www.dhgate.com/store/14095956
63   https://www.dhgate.com/store/20193641
64   https://www.dhgate.com/store/20653323
65   https://www.dhgate.com/store/14023344
66   https://www.dhgate.com/store/20773262
67   https://www.dhgate.com/store/20752523
68   https://www.dhgate.com/store/20461561
69   https://www.dhgate.com/store/20625315
70   https://www.dhgate.com/store/21016903
71   https://www.dhgate.com/store/21124160
72   https://www.dhgate.com/store/17959498
73   https://www.dhgate.com/store/21159190
74   https://www.dhgate.com/store/20999896
75   https://www.dhgate.com/store/20143235
76   https://www.dhgate.com/store/21122633
77   https://www.dhgate.com/store/20320967
78   https://www.dhgate.com/store/19807209
79   https://www.dhgate.com/store/19925600
80   https://www.dhgate.com/store/20672830
81   https://www.dhgate.com/store/20525465
82   https://www.dhgate.com/wholesale/products/ff80808166f8ea540167694fcfc019ed.htm
     l
83   https://www.dhgate.com/store/20895112
84   https://www.dhgate.com/store/20832915
85   https://www.dhgate.com/store/14341076
86   https://www.dhgate.com/store/14359209
87   https://www.dhgate.com/store/19752642
88   https://www.dhgate.com/store/21019496
89   https://www.dhgate.com/store/21022301
90   https://www.dhgate.com/store/20329400
91   https://www.dhgate.com/store/21347254
92   https://www.dhgate.com/store/20780830
93   https://www.dhgate.com/store/20780828
94   https://www.dhgate.com/store/21481564


                                       17
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 18 of 22 PageID #:3987




 95   https://www.dhgate.com/store/20653365
 96   https://www.dhgate.com/store/20917749
 97   https://www.dhgate.com/store/20329558
 98   https://www.dhgate.com/store/19757585
 99   https://www.dhgate.com/store/21471567
100   https://www.dhgate.com/store/21296545
101   https://www.dhgate.com/store/21114228
102   https://www.dhgate.com/store/21315458
103   https://www.dhgate.com/store/20139930
104   https://www.dhgate.com/store/14360315
105   https://www.dhgate.com/store/20618723
106   https://www.dhgate.com/store/20472092
107   https://www.dhgate.com/store/21008008
108   https://www.dhgate.com/store/21428298
109   https://www.dhgate.com/store/20223689
110   https://www.dhgate.com/store/21281619
111   https://www.dhgate.com/store/20998624
112   https://www.dhgate.com/store/14175954
113   https://www.dhgate.com/wholesale/products/ff8080815ac66a94015ad19748481cdc.ht
      ml
114   https://www.dhgate.com/store/14774574
115   https://www.dhgate.com/wholesale/products/ff8080817076c44001709f42e1982965.ht
      ml
116   https://www.dhgate.com/store/20689249
117   https://www.dhgate.com/store/20817504
118   https://www.dhgate.com/store/20933397
119   https://www.dhgate.com/store/21073988
120   https://www.dhgate.com/store/14498143
121   https://www.dhgate.com/store/20196680
122   https://www.dhgate.com/store/19849517
123   https://www.dhgate.com/store/21063185
124   https://www.dhgate.com/store/21062992
125   https://www.dhgate.com/store/20526029
126   https://www.dhgate.com/store/19989851
127   https://www.dhgate.com/store/20473438
128   https://www.dhgate.com/store/21100557
129   https://www.dhgate.com/store/the_one
130   https://www.dhgate.com/store/20307694
131   https://www.dhgate.com/store/21096504
132   https://www.dhgate.com/store/21008256
133   https://www.dhgate.com/store/19967834
134   https://www.dhgate.com/store/20993677

                                        18
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 19 of 22 PageID #:3988




135   https://www.dhgate.com/store/20435377
136   https://www.dhgate.com/store/21027226
137   https://www.dhgate.com/store/21100698
138   https://www.dhgate.com/store/19760549
139   https://www.dhgate.com/wholesale/products/ff8080816abf7d3c016ac048898e0dd5.ht
      ml
140   https://www.dhgate.com/store/21223103
141   https://www.dhgate.com/store/21181287
142   https://www.dhgate.com/store/20059979
143   https://www.dhgate.com/store/21165142
144   https://www.dhgate.com/store/21000852
145   https://www.dhgate.com/store/21196117
146   https://www.dhgate.com/store/20431527
147   https://www.dhgate.com/store/19969136
148   https://www.dhgate.com/store/20465073
149   https://www.dhgate.com/store/18262452
150   https://www.dhgate.com/store/20527211
151   https://www.dhgate.com/store/21058646
152   https://www.dhgate.com/store/21064429
153   https://www.dhgate.com/store/20772814
154   https://www.dhgate.com/store/20786108
155   https://www.dhgate.com/store/20265977
156   https://www.dhgate.com/store/21105298
157   https://www.dhgate.com/store/21000285
158   https://www.dhgate.com/store/21267243
159   https://www.dhgate.com/store/21101562
160   https://www.dhgate.com/store/21090369
161   https://www.dhgate.com/store/20010045
162   https://www.dhgate.com/store/21223330
163   https://www.dhgate.com/store/21165070
164   https://www.dhgate.com/store/20608099
165   https://www.dhgate.com/store/19732447
166   https://www.dhgate.com/store/20470648
167   https://www.dhgate.com/store/21063183
168   https://www.dhgate.com/store/21069729
169   https://www.dhgate.com/store/21222965
170   https://www.dhgate.com/store/21068350
171   https://www.dhgate.com/store/20710018
172   https://www.dhgate.com/store/20114557
173   https://www.dhgate.com/store/14774007
174   https://www.dhgate.com/store/21199816


                                        19
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 20 of 22 PageID #:3989




175   https://www.dhgate.com/wholesale/products/ff8080816164d16a01621d0e029b26cb.ht
      ml
176   https://www.dhgate.com/store/20329556
177   https://www.dhgate.com/store/19776400
178   https://www.dhgate.com/store/21460365
179   https://www.dhgate.com/store/21136354
180   https://www.dhgate.com/store/21098670
181   https://www.dhgate.com/store/20524144
182   https://www.dhgate.com/store/20527039
183   https://www.dhgate.com/store/21093220
184   https://www.dhgate.com/store/21185475
185   https://www.dhgate.com/store/20642212
186   https://www.dhgate.com/store/shoe
187   https://www.dhgate.com/store/16910054
188   https://www.dhgate.com/store/21071636
189   https://www.dhgate.com/store/20718488
190   https://www.dhgate.com/store/20519490
191   https://www.dhgate.com/store/19943159
192   https://www.dhgate.com/store/19929790
193   https://www.dhgate.com/store/20780858
194   https://www.dhgate.com/store/20367952
195   https://www.dhgate.com/store/18510881
196   https://www.dhgate.com/store/20284524
197   https://www.dhgate.com/store/20525145
198   https://www.dhgate.com/store/20634997
199   https://www.dhgate.com/store/20458499
200   https://www.dhgate.com/store/20967063
201   https://www.dhgate.com/store/14773275
202   https://www.dhgate.com/store/19969158
203   https://www.dhgate.com/store/19729007
204   https://www.dhgate.com/store/21223405
205   https://www.dhgate.com/store/21223820
206   https://www.dhgate.com/store/21161336
207   https://www.dhgate.com/store/21088277
208   https://www.dhgate.com/store/21223444
209   https://www.dhgate.com/store/20559145
210   https://www.dhgate.com/store/21223128
211   https://www.dhgate.com/store/21062990
212   https://www.dhgate.com/store/20787697
213   https://www.dhgate.com/store/21008255
214   https://www.dhgate.com/store/21211380


                                        20
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 21 of 22 PageID #:3990




215   https://www.dhgate.com/store/20533328
216   https://www.dhgate.com/store/20463656
217   https://www.dhgate.com/store/20199375
218   https://www.dhgate.com/store/21163526
219   https://www.dhgate.com/store/20717350
220   https://www.dhgate.com/store/21282051
221   https://www.dhgate.com/store/20625591
222   https://www.dhgate.com/store/20646891
223   https://www.dhgate.com/store/20497994
224   https://www.dhgate.com/store/21457997
225   https://www.dhgate.com/store/21218576
226   https://www.dhgate.com/store/21063540
227   https://www.dhgate.com/store/21425650
228   https://www.dhgate.com/store/14774795
229   https://www.dhgate.com/store/20701512
230   https://www.dhgate.com/store/20440227
231   https://www.dhgate.com/store/20617689
232   https://www.dhgate.com/store/20399194
233   https://www.dhgate.com/store/14441312
234   https://www.dhgate.com/store/20311056
235   https://www.dhgate.com/store/20737992
236   https://www.dhgate.com/store/20478988
237   https://www.dhgate.com/store/20329462
238   https://www.dhgate.com/store/20525452
239   https://www.dhgate.com/store/20041512
240   https://www.dhgate.com/store/20070939
241   https://www.dhgate.com/store/21515559
242   https://www.dhgate.com/store/21213601
243   https://www.dhgate.com/store/14770285
244   https://www.dhgate.com/store/seals168
245   https://www.dhgate.com/store/21527620
246   https://www.dhgate.com/store/20893752
247   https://www.dhgate.com/store/19806216
248   https://www.dhgate.com/store/21034799
249   https://www.dhgate.com/store/21014011
250   https://www.dhgate.com/store/21222806
251   https://www.dhgate.com/store/20265143
252   https://www.dhgate.com/store/20175167
253   https://www.dhgate.com/store/21286895
254   https://www.dhgate.com/store/21461713
255   https://www.dhgate.com/store/21521899


                                         21
Case: 1:20-cv-05636 Document #: 31 Filed: 10/20/20 Page 22 of 22 PageID #:3991




256   https://www.dhgate.com/store/14497670
257   https://www.dhgate.com/store/20053042
258   https://www.dhgate.com/store/16858160
259   https://www.dhgate.com/store/21208667
260   https://www.dhgate.com/store/20920148
261   https://www.dhgate.com/store/21022304
262   https://www.dhgate.com/store/13855554




                                         22
